Judgment, Supreme Court, New York County (Renee White, J., on speedy trial motion; Dorothy Cropper, J., at jury trial and sentence), rendered October 20, 1999, convicting defendant of robbery in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. Defendant’s challenge to the period from July 31 to November 10, 1998 is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that this period was properly excluded pursuant to CPL 30.30 (4) (a) and (f) from the time in which the People were required to be ready since the delay resulted from motion practice and a reassignment of counsel at defendant’s request.
Defendant’s remaining speedy trial argument, and his challenge to the court’s limitations on voir dire of prospective jurors, are similar to arguments rejected by this Court on the codefendant’s appeal (People v Carter, 285 AD2d 384), and there is no reason to reach a different result herein. Concur— Andrias, J.P., Saxe, Rosenberger, Wallach and Buckley, JJ.